

WESTMORELAND COAL COMPANY
2014 EQUITY INCENTIVE PLAN
TIME VESTED RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [INSERT DATE] (the “Grant Date”) by and between Westmoreland Coal Company,
a Delaware corporation (the “Company”) and                      (the “Grantee”).
WHEREAS, the Company has adopted the Westmoreland Coal Company Amended &
Restated 2014 Equity Incentive Plan (the “Plan”) pursuant to which awards of
Restricted Stock Units may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
Section 1.GRANT OF RESTRICTED STOCK UNITS.
1.1    Pursuant to the Plan, the Company hereby issues to the Grantee on the
Grant Date an Award consisting of, in the aggregate, [Insert Award Number]
Restricted Stock Units (“RSUs”). Each RSU represents the right to receive one
share of Common Stock, subject to the terms and conditions set forth in this
Agreement and the Plan. Capitalized terms that are used but not defined herein
have the meaning ascribed to them in the Plan.
1.2    The RSUs shall be credited to a separate account maintained for the
Grantee on the books and records of the Company (the “Account”). All amounts
credited to the Account shall continue for all purposes to be part of the
general assets of the Company.


Section 2.    CONSIDERATION.
The grant of the RSUs is made in consideration of the services to be rendered by
the Grantee to the Company.
Section 3.    VESTING.
3.1    Except as otherwise provided herein, provided that the Grantee remains in
Continuous Service through the applicable vesting date, the RSUs will vest in
accordance with the following schedule (the period during which restrictions
apply, the “Restricted Period”):
Vesting Date
Number of RSUs That Vest
April 1, 2018
1/3
April 1, 2019
1/3
April 1, 2020
1/3



Employee / Stock Settled / Time Vested

--------------------------------------------------------------------------------




Once vested, the RSUs become “Vested Units.”
3.2    The foregoing vesting schedule notwithstanding, if the Grantee’s
Continuous Service terminates as a result of the Grantee’s death or Disability,
100% of the unvested RSUs shall vest as of the date of such termination.
3.3    The foregoing vesting schedule notwithstanding, if a Change in Control
occurs and the Grantee’s Continuous Service is terminated by the Company or an
Affiliate without Cause or by the Grantee for Good Reason, and the Grantee’s
date of termination occurs (or in the case of the Grantee’s termination of
Continuous Service for Good Reason, the event giving rise to Good Reason occurs)
within twelve (12) months following the Change in Control, all unvested RSUs
shall automatically become 100% vested on the Grantee’s date of termination.
Section 4.    RESTRICTIONS.
Subject to any exceptions set forth in this Agreement or the Plan, during the
Restricted Period and until such time as the RSUs are settled in accordance with
Section 6, the RSUs or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee. Any attempt to assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the RSUs or the rights relating thereto shall be wholly
ineffective and, if any such attempt is made, the RSUs will be forfeited by the
Grantee and all of the Grantee’s rights to such units shall immediately
terminate without any payment or consideration by the Company.
Section 5.    RIGHTS AS SHAREHOLDER; DIVIDEND EQUIVALENTS.
5.1    The Grantee shall not have any rights of a shareholder with respect to
the shares of Common Stock underlying the RSUs unless and until the RSUs vest
and are settled by the issuance of such shares of Common Stock.
5.2    Upon and following the settlement of the RSUs, the Grantee shall be the
record owner of the shares of Common Stock underlying the RSUs unless and until
such shares are sold or otherwise disposed of, and as record owner shall be
entitled to all rights of a shareholder of the Company (including voting
rights).
5.3    Until such time as the RSUs vest, the Grantee’s Account shall be credited
with an amount equal to all cash and stock dividends (“Dividend Equivalents”)
that would have been paid to the Grantee if one share of Common Stock had been
issued on the Grant Date for each Restricted Stock Unit granted to the Grantee
as set forth in this Agreement. Dividend Equivalents shall be withheld by the
Company for the Grantee’s Account and interest may be credited on the amount of
cash Dividend Equivalents withheld at a rate and subject to such terms as
determined by the Committee. Dividend Equivalents shall be subject to the same
vesting restrictions as the RSUs to which they are attributable and shall be
paid on the same date that the RSUs to which they are attributable are settled
in accordance with Section 6 hereof.
Section 6.    SETTLEMENT OF RESTRICTED STOCK UNITS.


2

--------------------------------------------------------------------------------




6.1    Subject to Section 9 hereof, promptly following the vesting date, and in
any event no later than March 15 of the calendar year following the calendar
year in which such vesting occurs, the Company shall (a) issue and deliver to
the Grantee the number of shares of Common Stock equal to the number of Vested
Units and (b) enter the Grantee’s name on the books of the Company as the
shareholder of record with respect to the shares of Common Stock delivered to
the Grantee.
6.2    Notwithstanding Section 6.1, in accordance with the Plan, the Committee
may, but is not required to, prescribe rules pursuant to which the Grantee may
elect to defer settlement of the RSUs. Any deferral election must be made in
compliance with such rules and procedures as the Committee deems advisable.
6.3    If the Grantee is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Committee, at a time when the
Grantee becomes eligible for settlement of the RSUs upon his “separation from
service” within the meaning of Section 409A of the Code, then to the extent
necessary to prevent any accelerated or additional tax under Section 409A of the
Code, such settlement will be delayed until the earlier of: (a) the date that is
six months following the Grantee’s separation from service and (b) the Grantee’s
death.
Section 7.    NO RIGHT TO CONTINUED SERVICE.
Neither the Plan nor this Agreement shall confer upon the Grantee any right to
be retained in any position, as an Employee or Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Grantee’s Continuous Service at any time, with
or without Cause.
Section 8.    ADJUSTMENTS.
If any change is made to the outstanding Common Stock or the capital structure
of the Company, if required, the RSUs shall be adjusted or terminated in any
manner as contemplated by of the Plan.
Section 9.    TAX LIABILITY AND WITHHOLDING.
9.1    The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee
pursuant to the Plan, the amount of any required withholding taxes in respect of
the RSUs and to take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes. Any federal,
state or local tax withholding obligation relating to the exercise or
acquisition or vesting of Common Stock under an Agreement will be satisfied by
the Company withholding shares of Common Stock from the shares of Common Stock
otherwise issuable to the Grantee as a result of the exercise or acquisition of
Common Stock under the Agreement, provided, however, that no shares of Common
Stock are withheld with a value exceeding the maximum individual statutory tax
rate.
9.2    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the


3

--------------------------------------------------------------------------------




Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting or settlement of the
RSUs or the subsequent sale of any shares; and (b) does not commit to structure
the RSUs to reduce or eliminate the Grantee’s liability for Tax-Related Items.
Section 10.    MISCELLANEOUS PROVISIONS
10.1    Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.
10.2    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.
10.3    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.
10.4    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.
10.5    Terms of Plan Prevail. This Agreement is subject to the Plan as approved
by the Company’s shareholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.
10.6    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
the RSUs may be transferred by will or the laws of descent or distribution.
10.7    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.


4

--------------------------------------------------------------------------------




10.8    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the RSUs in this Agreement does not create any contractual right or
other right to receive any RSUs or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Grantee’s employment with the Company.
10.9    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the RSUs, prospectively or retroactively; provided, that,
no such amendment shall adversely affect the Grantee’s material rights under
this Agreement without the Grantee’s consent.
10.10    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.
10.11    No Impact on Other Benefits. The value of the Grantee’s RSUs is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit,
except to the extent required under the terms of any qualified pension plan.
10.12    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
10.13    Acceptance. The Grantee hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the RSUs or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on [INSERT
DATE].


Westmoreland Coal Company


 
By: _____________________


Name: Jennifer Grafton
Title: CAO, CLO & Secretary
By: _____________________


Name: [Grantee]



5

--------------------------------------------------------------------------------










6